 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with a certain cellular telephone
assigned call number (773) 968-5501 (“the SUBJECT
PHONE”): as more fully described in Attachment A.

Case No. (7 AA S- [35>

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
XO contraband, fruits of crime, or other items illegally possessed;
UC property designed for use, intended for use, or used in committing a crime;
CI a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1951(a) (Hobbs Act robbery) and 924(c)
(use of a firearm during a crime of violence)
The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

——,

—

 

Applicant’s signature

ATF Special Agent _ Frank Rutter,
Printed Name and Title

Sworn to before me and signed in my presence: Wee. Ave
Date: 2/19 [N

Judge’s me

 

    

City and State: MilwaGkeeeWisc@nsin-01353-WED Filed 1

: Printed Name and Title
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Frank Rutter, being first duly sworn on oath, on information and belief state:
L INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE:

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular telephone assigned call number (773) 968-5501 (“the
SUBJECT PHONE”) that is stored at premises controlled by Sprint, a wireless telephone service
provider headquartered at 6100 Sprint Pkwy, Overland Park, KS 66211. The information to be
searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Sprint
to disclose to the government copies of the information further described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review the information to locate items described in Section II
of Attachment B.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), and have been since 2015. As an ATF Agent, I have conducted firearms
trafficking investigations involving violations of 18 U.S.C. § 922(a)(6), commonly referred to as
“lying and buying” as well as investigations related to the unlawful use and possession of firearms
by previously convicted felons in violation of 18 U.S.C. § 922(g)(1). Additionally I have
conducted and participated in investigations involving violations of 18 U.S.C. § 924(c) (Use of a
firearm in furtherance of crime of violence or drug trafficking crime). I have had a variety of
formal, informal, and on the job training in the investigation of illegal firearms possession and
trafficking. I have participated in the execution of search warrants in which firearms were seized;

and J am familiar with the street name(s) of firearms and firearm related topics.

Case 2:19-mj-01353-WED Filed 12/11/19 Page 2 of14 Document 1
An tne ie i OMAN US RARS LE A NRRL

 

3. Based on the facts set forth in this affidavit, there is probable cause that Maurice
Tolbert and Richard Tolbert conspired to commit and committed the armed robberies of multiple
cellular phone stores between October 2, 2019 and October 29, 2019, in violation of Title 18,
United States Code, Sections 1951(a) (Hobbs Act robbery) and 924(c) (use of a firearm during a
crime of violence). Additionally, there is probable cause that on or about October 7, 2019, and
October 29, 2019, Maurice Tolbert possessed firearms after having been convicted of a felony, in
violation of Title 18, United States Code, Section 922(g) (felon in possession of a firearm). There
is also probable cause to search the information described in Attachment A for evidence of these
crimes as further described in Attachment B.

4. This affidavit is based upon my training and experience, my personal knowledge
and information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, law enforcement surveillance, physical
evidence recovered, and witnesses’ statements that I consider to be reliable as set forth herein.

5. Because this affidavit is submitted for the limited purpose of a obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation.

II. PROBABLE CAUSE

6. On October 2, 2019, in the morning, an employee at the AT&T store located at
3543 South 27" Street, Milwaukee, Wisconsin, reported to the Milwaukee Police Department that
at about 10:45 a.m. he had noticed a blue 4 door Hyundai Elantra backed in by a dumpster near
the store. The car was occupied by two individuals who ducked down as he drove past them. Inside
the store, the employee saw a black male approach the front door and attempt to open it. The

employee stated that since a previous armed robbery on September 20, 2019, they keep the front

2
Case 2:19-mj-01353-WED Filed 12/11/19 Page 3of14 Document 1
 

door locked and only open it for customers. The subject then turned and walked away in the
direction of the Hyundai. The employee left the store and drove thru the parking lot. He saw the
subject getting into the passenger door of the Hyundai. The employee took a photograph of the
blue Hyundai with his cell phone as the car left the parking lot

7. Based upon the witness description and the recovered surveillance footage, the
driver was a black male, wearing black clothing and weighing approximately 240 pounds. The
passenger was a black male, early 30’s, 5’8” to 5’9” tall, approximately 200 pounds, dark
complexion, wearing a white baseball cap, zippered gray hooded sweatshirt with “Everlast” across
the chest, bleached/distressed style blue jeans, black gloves, and a black sunglasses.

8. On October 2, 2019, at approximately 7:49 p.m., two masked subjects entered the
Sprint store located at 4550 South 27" Street, Milwaukee, Wisconsin. Subject #1 demanded an
employee go to the back room of the store. Subject #2, armed with a black handgun, threatened
the victims that if they moved he would shoot them. Subject #1 told Subject #2 to have the other
victims moved into the back room. The subjects demanded the employee open the safe where the
cellular telephones were kept. Once the safe was open, the cellular phones were placed into black
garbage bags. The subjects fled. Sprint was a business involved in interstate commerce at the time
of the robbery.

9. Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was a black male, approximately 30 years of age, approximately 5°7” tall, approximately 365
pounds, heavy build, wearing a black hooded sweatshirt, gray pants, black shoes, gloves, and a
black face mask. Subject #2 was described as a black male, approximately 25 years of age,
approximately 5°10” tall, approximately 170 pounds, medium build, wearing a zippered gray

hooded sweatshirt with “Everlast” across the chest, bleached/distressed style blue jeans, gloves,

3
Case 2:19-mj-01353-WED Filed 12/11/19 Page 4of14 Document 1
 

and a black mask. The firearm, which was brandished during the robbery, was described as a black,
semi-automatic handgun.

10. | Law enforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured the subjects exiting from and fleeing in a blue Hyundai Elantra.

11. On October 7, 2019, at approximately 12:18 p.m., an armed and masked subject
entered the Sprint store located at 1316 South Ist Street, in Milwaukee, Wisconsin. The subject
was armed with a handgun. The subject demanded phones to be placed into the bag he produced.
The subject ordered them to hurry or he would shoot. After the phones were placed into the bag,
the subject fled and was observed entering a blue hatchback sedan parked in front of the store.
Over 20 devices were taken in the robbery. Sprint was a business involved in interstate commerce
at the time of the robbery.

12. Based upon witnesses’ descriptions and the recovered surveillance footage, the
subject is described as a black male, approximately 230 pounds, heavy build, wearing a black ski
mask, black hooded sweatshirt, gray jogging pants and gloves. The firearm, which was brandished
during the robbery, was described as a black semi-automatic handgun.

13. | Lawenforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured a blue Nissan Versa parked in the area before the robbery, from which the subject exited.
After the robbery, the subject returned to the vehicle and put the black garbage bag in the trunk.
The subject then drove away. The rear of the Versa had the make and model identifiers covered.

14. On October 29, 2019, at approximately 11:34 a.m., two masked subjects entered

the T Mobile store, located at 1528 South 108" Street, West Allis, Wisconsin. One subject was

4
Case 2:19-mj-01353-WED Filed 12/11/19 Page 5of14 Document 1
 

armed with a silver and black handgun. The victims were forced into a back room of the store and
told to lie down. A store employee was told to open the safe containing cell phones and another
safe that contained cash. The phones were placed into black garbage bags. The cash, consisting of
two $100 bills, two $50 bills, and rolls of quarters, was taken. The subjects then fled the store. T-
Mobile was a business involved in interstate commerce at the time of the robbery.

15. Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was described as a black male, possibly in his 30s, 5’8” to 5’9” tall, approximately 250 pounds,
wearing a gray ski mask, dark navy blue puffy jacket, and gloves. Subject #2 was described as a
black male, possibly in his 30s, approximately 6’0” tall, approximately 200 pounds, wearing a
gray mask, dark clothing, and gloves. The firearm, which was brandished during the robbery, was
described as a silver and black semi-automatic handgun.

16. Responding squads tracked the subject vehicle, identified as a blue Hyundai
Elantra, which fled at a high rate of speed when officers attempted to stop the vehicle. As squads
pursued the Elantra, it crashed in the alley in the 1300 block of South 37" Street, Milwaukee.
Richard Tolbert exited the front passenger door and attempted to flee on foot but had a physical
injury and was taken into custody. After a police perimeter was established and officers conducted
a search of the area, Maurice Tolbert was taken into custody hiding in some foliage at the rear of
1313 South 35" Street. Law enforcement recovered the key fob to the Elantra where Maurice
Tolbert was hiding.

17... The make and model emblems of the Elantra were covered with black electrical
tape and a Wisconsin license plate, which was subsequently determined to have been reported as

stolen, was attached over the Illinois plate registered to the Elantra, AZ-31096.

5
Case 2:19-mj-01353-WED Filed 12/11/19 Page 6of14 Document 1
 

18. Along the flight path of the Elantra, officers recovered a loaded Taurus G2C 9mm
silver and black handgun, bearing serial number TMD66339. This firearm had previously traveled
in interstate commerce.

19. A Wisconsin State search warrant was executed on the Elantra. The items stolen
from the T-Mobile were recovered in the trunk. Clothing, masks, and gloves consistent with the
witnesses’ descriptions and surveillance video in the T-Mobile robbery were located in the Elantra.
Additionally, a black mask consistent with the masks worn in the October 2, 2019 and October 7,
2019 robberies was recovered from the Elantra. No personal cell phones were recovered.

20... The listed owner to the Elantra was identified as L.G. L.G. has reported to law
enforcement that L.G. traveled with Richard Tolbert from Chicago to Milwaukee on three separate
occasions in September and October 2019, including as recently as October 28, 2019, the day
before the T Mobile robbery. On each occasion, they drove to Milwaukee in L.G.’s Elantra.
During their visits, they spent time at A.P.’s residence, discussed below, and Richard Tolbert’s
“uncle’s” residence, “Tone.” Furthermore, during each visit, Richard Tolbert left in L.G.’s Elantra
for several hours at a time with his cousin Maurice Tolbert.

21.  L.G. has identified Richard Tolbert as the suspect casing the AT&T store on
October 2, 2019, and as the arméd suspect in the October 2, 2019 robbery at Sprint. L.G. has
further identified Maurice Tolbert as the unarmed suspect in the October 2, 2019 robbery at Sprint
and the armed robber in the October 7, 2019 robbery at Sprint.

22. L.G. further:reported that on the evening of October 28, 2019 (the night before the
October 29, 2019 T Mobile robbery), L.G. saw Richard Tolbert in possession of a silver and black

handgun, consistent with the one recovered and the one brandished during the October 7, 2019 and

6
Case 2:19-mj-01353-WED Filed 12/11/19 Page 7 of 14 Document 1
 

the October 29, 2019 robberies. L.G. later learned, after talking to A.P., Maurice Tolbert’s
girlfriend, that A-P. was the registered owner of the handgun.

23. . LG. reported that Richard Tolbert was using cellular telephone number (773) 968-
5501 throughout: the time period surrounding the aforementioned robberies. L.G. stated that
Richard Tolbert brought the cellular telephone with this assigned telephone number with him when
he traveled from Chicago to Milwaukee, but he would leave this phone with L.G. when he left
with Maurice Tolbert during their visits to Milwaukee. When Richard Tolbert was arrested after
the October 29, 2019. robbery, L.G. gave Richard Tolbert’s sister Richard’s cell phone and other
personal belongings, including his jewelry.

24. Records show that the recovered handgun, the Taurus G2C 9mm pistol bearing
serial number TMD66339, was purchased by A.P. on October 6, 2019, the day before the October
7, 2019 Sprint robbery in which a consistent handgun was brandished. A.P. purchased the handgun
at Dunham’s Discount Sports, at 2550 South 108" Street, West Allis, WI. The purchase records
reflect that A.P. provided her address as 11XX South Layton Blvd., Milwaukee, Wisconsin.

25. | Both Maurice Tolbert and Richard Tolbert have previously been convicted of
felonies, and therefore, neither is lawfully permitted to purchase or possess a firearm.

26, On November 15, 2019, law enforcement officers executed a federal search warrant
on the residence at 508 N. 28" Street, in Milwaukee. Various items of evidentiary value were
recovered including, but not limited to, firearm boxes and records, ammunition, firearm
magazines, cellular devices, and drug paraphernalia such as a “kilo press.” Officers also recovered
some of the clothing consistent with the clothing worn by one of the suspects in the October 2,

2019 robbery and the October 7, 2019 robbery.

7
Case 2:19-mj-01353-WED Filed 12/11/19 Page 8of14 Document 1
 

27. Additionally, A.P. was interviewed regarding her knowledge of and involvement
in the criminal violations being investigated. During this interview, A.P. explained that she had
purchased multiple firearms for her boyfriend, Maurice Tolbert, who she knew to be a convicted
felon. Ultimately, A.P. admitted to purchasing at least five firearms for Maurice Tolbert. A.P.
explained that she does not know how firearms operate, and would never have purchased a firearm
on her own because she felt she did not need to own firearms. Maurice Tolbert. accompanied her
to the gun stores, selected the firearms, and provided the cash to purchase the firearms on all but
two (2) occasions. Maurice Tolbert then was the primary owner of the firearm. A.P. explained
instances when Maurice Tolbert would return home and state he had been robbed and someone
had stolen his firearm which would lead to her purchasing another firearm for him.

28.  A.P. viewed still photos from the October 2, 2019 casing incident and robbery and
the October 7, 2019 robbery. ALP. identified the suspect in the October 2, 2019 casing incident as
someone who “favored” Richard Tolbert, although she had only seen Richard Tolbert on a couple
of occasions. A.P. identified the firearm in the October 7, 2019 robbery as the firearm she
purchased on October 6, 2019 from Dunham’s for Maurice Tolbert.

29. I submit that there is probable cause to believe that the records identified in
Attachment B, which correspond to telephone number (773) 968-5501, are likely to constitute
evidence of the above described crimes and Richard Tolbert’s travel in the days before and after
the aforementioned robberies. According to law enforcement databases, Sprint was the Provider
for this telephone number during the time period at issue.

30. In my training and experience, I have learned that Sprint is a company that provides
cellular telephone access to the general public. I also know that providers of cellular telephone

service have technical capabilities that allow them to collect and generate information about the

g.
Case 2:19-mj-01353-WED Filed 12/11/19 Page 9of14 Document 1
 

locations of the cellular telephones to which they provide service, including cell-site data, also
known as “tower/face information” or “cell tower/sector records.” Cell-site data identifies the
“cell towers” (i.e., antenna towers covering specific geographic areas) that received a radio signal
from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the
telephone connected. These towers are often a half-mile or more apart, even in urban areas, and
can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless device
does not necessarily serve every call made to or from that device. Accordingly, cell-site data
provides an approximate location of the cellular telephone but is typically less precise than other
types of location information, such as E-911 Phase II data or Global Positioning Device (“GPS”)
data.

31. Based on my training and experience, I know that Sprint can collect cell-site data
about the SUBJECT PHONE. | also know that wireless providers such as Sprint typically collect
and retain cell-site data pertaining to cellular phones to which they provide service in their normal
course of business in order to use this information for various business-related purposes.

| 32. Based on my training and experience, I know that wireless providers such as Sprint
typically collect and retain information about their subscribers in their normal course of business.
This information can include basic personal information about the subscriber, such as name and
address, and the method(s) of payment (such as credit card account number) provided by the
subscriber to pay for wireless telephone service. I also know that wireless providers such as Sprint
typically collect and retain information about their subscribers’ use of the wireless service, such
as records about calls or other communications sent or received by a particular phone and other

transactional records, in their normal course of business. In my training and experience, this

9
Case 2:19-mj-01353-WED Filed 12/11/19 Page 10o0f14 Document 1
 

information may constitute evidence of the crimes under investigation because the information can
be used to identify the SUBJECT PHONE’s user or users.
AUTHORIZATION REQUEST

33. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

34. —_{ further request that the Court direct Sprint to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on Sprint, who will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested warrant

at any time in the day or night.

10
Case 2:19-mj-01353-WED Filed 12/11/19 Page 11o0f14 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to records and information associated with the cellular telephone assigned
call number (773) 968-5501, (“the Account”), that are stored at premises controlled by Sprint

(“the Provider”), headquartered at 6100 Sprint Pkwy, Overland Park, Kansas 66211.

11
Case 2:19-mj-01353-WED Filed 12/11/19 Page 12 0f14 Document 1
 

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any information that has been deleted but is still
available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §
2703(f), the Provider is required to disclose to the government the following information
pertaining to the Account listed in Attachment A for the time period from September 1, 2019,
through November 15, 2019:

a. The following information about the customers or subscribers of the Account:
i. Names (including subscriber names, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

v. Length of service (including start date) and types of service utilized;

vi. Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier ““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (““MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“IMEI”);

vii. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

12
Case 2:19-mj-01353-WED Filed 12/11/19 Page 13 0f14 Document 1
 

viii. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information relating to wire and electronic (text)
communications sent or received by the Account, including:
i. the date and time of the communication, the method of the

communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses);

ii. information regarding the cell tower and antenna face (also known as
“sectors”) through which the communications were sent and received;

iii. stored historical text message content; and

iv. Per Call Measurement Data, if available.

i. Information to be Seized by the Government
All information described above in Section J that constitutes evidence of violations of 18
U.S.C. §§ 1951(a), 924(c), and 922(g), during the period from September 1, 2019, through

November 15, 2019.

13
Case 2:19-mj-01353-WED Filed 12/11/19 Page 14o0f14 Document 1
